Citation Nr: 1223760	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1994 to March 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2009 VA Form 9, (substantive appeal) the Veteran requested a Decision Review Officer (DRO) hearing.  Such hearing was scheduled in November 2009, then rescheduled in December 2009, January 2010 and February 2010, when the Veteran failed to appear.  

In November 2008, the Veteran raised claims of service connection for hip disability and seeking to reopen a claim of service connection for back disability.  These matters have not been addressed by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction in the matters; they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required. 


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review of the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claim.  Pertinent treatment records and a VA examination report appear to be outstanding, specifically:  A June 2001 reminder of VA clinic appointments shows that the Veteran was scheduled for an x-ray in July 2001 (and an undated doctor's order shows that both knees were to be x-rayed: a May 2007 treatment record from Dr. PHG shows that he reviewed November 2006 magnetic resonance imaging (MRI) from Fargo, filled a script for the Veteran to be seen at Hangar Orthotics, and that the Veteran was treated at Mayo Clinic; a September 2008 VA treatment record shows that the Veteran initially sought treatment for left knee disability at the Washburn clinic; and a September 2009 letter from VA lists upcoming appointments (one scheduled that month with Dr. H, a VA orthopedic surgeon).  The most recent VA treatment record available is dated in July 2009.  In a June 2012 statement, the Veteran's representative also noted that the report of a June 2011 VA right knee examination was not associated with the claims file [and such record is not in "Virtual VA."].  VA records of evaluations and treatment for the disability at issue may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any (and all) evaluation or treatment he has received for left knee disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure private records of any such treatment or evaluation.  Of particular interest are the any evaluations or treatment he received from Hanger Orthotics, Mayo Clinic, and Washburn Clinic and updated VA evaluation and/or treatment records.  The RO should obtain complete clinical records of all such evaluations and treatment from the identified source(s).  If any private provider does not respond to the RO's request for records identified, the Veteran should be so advised, and advised that ultimately it is his responsibility to ensure that such records are received.

2.  The RO should review all additional records received and re-adjudicate the claim to reopen.  If the claim of service connection for a left knee disability is reopened, the RO should arrange for any further development indicated (a medical nexus opinion, e.g.,), and then readjudicate the claim on de novo review.  If the claim to reopen (or on de novo review) remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

